Citation Nr: 1317642	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  03-03 237	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Entitlement to service connection for a right leg disability to include as secondary to service-connected post-phlebitic syndrome of the left leg.  

2.  Entitlement to service connection for a low back disability to include as secondary to service-connected post-phlebitic syndrome of the leg.  

3.  Entitlement to service connection for a psychiatric disorder to include as secondary to service-connected post-phlebitic syndrome of the left leg.  

4.  Entitlement to an initial rating higher than 30 percent for migraine headaches.  

5.  Entitlement to an effective date earlier than May 18, 2009, for service connection for migraine headaches.  

6.  Entitlement to a total disability rating for compensation based on individual unemployability.  




REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney

WITNESSES AT HEARINGS ON APPEAL

The Veteran and C. E., T. P., D. D., and M. C.  

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran, who is the Appellant served on active duty from November 1983 to April 1988 and from October 1990 to November 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in November 2002 and in January 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2004, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

In January 2005, the Board remanded the claim for compensation under 38 U.S.C.A. § 1151 for post-phlebitic syndrome of the left leg.  In a decision in July 2006, the Board denied the claim.  The Veteran then appealed the Board's decision, to the United States Court of Appeals for Veterans Claims (Court).  In November 2007, the parties, the Veteran and the Secretary of VA, filed a joint motion to vacate and remand the Board's decision.  In an order in November 2007, the Court granted the motion.  




In October 2008, the Board remanded the claim for further development.  

In October 2009, the Veteran appeared at a hearing before a Decision Review Office.  A transcript of the hearing is in the Veteran's file.  

In rating decision in January 2011, the RO reopened the claim of service connection for migraine headaches based on new and material evidence, and granted service connection and assigned an initial rating of 30 percent rating effective May 18, 2009.  

In August 2011, the Board again remanded the claim for compensation under 38 U.S.C.A. § 1151 for further development.  

In March 2012, the Board remanded the claim for compensation under 38 U.S.C.A. § 1151, the claim for increase for migraine headaches, and the claim for an earlier effective date before May 18, 2009, for service connection for headaches.  

While on appeal, in a rating decision in August 2012, the RO granted compensation under 38 U.S.C.A. § 1151 for post-phlebitic syndrome of the left leg and assigned an initial rating of 40 percent, effective July 2, 2002.  As the claim was granted, the claim is no longer on appeal.  

The claims of service connection for a right leg disability, a low back disability, and for a psychiatric disorder to include as secondary to service-connected post-phlebitic syndrome of the left leg, and the claim for increase for migraine headaches, and the claim for a total disability rating are REMAND to the Department of Veterans Affairs Regional Office.





FINDINGS OF FACT

1.  In a rating decision in July 1994, the RO denied service connection for migraine headaches; after the Veteran was notified of the adverse determination and of his right to appeal, the Veteran did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran. 

2.  The Veteran's application to reopen the claim of service connection for migraine headaches was received on May 18, 2009, and service connection for migraine headache was granted, effective May 18, 2009, the date of receipt of the claim to reopen.  

3.  There was no pending or unadjudicated claim, formal or informal, of service connection for migraine headaches before May 18, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 18, 2009, for service connection for migraine headaches have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157(b)(2), 3.400(r) (2012).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claim for earlier effective date before May 18, 2009, for service connection for migraine headaches, the RO provided pre-adjudication VCAA notice regarding the underlying claim of service connection by letter in July 2009.  Where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, assigning an effective date does not trigger additional VCAA notice. 




Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an earlier effective date before May 18, 2009, for service connection for migraine headaches.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

Duty to Assist

On the claim for an earlier effective date for the grant of service connection for migraine headaches, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, and private medical records. 

And a VA medical examination or medical opinion is not needed to decide the claim and as the material issue of fact to establish an earlier effective date pertain to whether or not there was a pending claim, which is not a medical question. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a), (b). 

The effective date of an award based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 


A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute "informal claims" for service connection.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12, Vet. App. 32 (1998).  

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of 38 C.F.R. § 3.156.  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease. 

As the claim of service connection was granted on the basis of a VA medical opinion, which considered the same service treatment records that were available in July 1994, when the claim was previously denied, the applicable provisions of 38 C.F.R. § 3.156 do not apply.

Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a). 

To determine when a claim was received, the Board must review all communications that may be construed as an application or claim. 







Appellate review of a rating decision is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis. 38 C.F.R. § 3.104(a). 

Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The issue of clear and unmistakable error, which must be specific, has not been raised in this claim. 

Evidence 

The Veteran served on active duty from November 1983 to April 1988 and from October 1990 to November 1993.  The service treatment records show that in 1987 the Veteran was seen several times for headaches.  History included migraine headaches.  In August 1987, the assessment included variant migraines.  In October 1987, the Veteran was seen for follow-up of migraine headaches.

After service VA records in July 1993 included a history of migraine headaches.  

In November 1993, the Veteran filed a claim of service connection for migraine headaches.  

On April 1994 on VA examination, the Veteran stated that he had not had a recurrence of migraine headaches since 1987.  The diagnosis was a history of migraines, resolved.  

In July 1994, the RO denied service connection for migraine headaches on grounds that migraine headaches were not currently shown. 



After the Veteran was notified of the adverse determination and of his right to appeal, the Veteran did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  

VA records show that in March 2000, in November 2004, in February 2005, in September 2007, and in July 2008, the impression was migraine.  In January 2009, history included headaches since the age of 23.  In March 2009, history included headaches. 

On May 18, 2009, the RO received the Veteran's application to reopen the claim of service connection for migraine headaches.  

In a rating decision in September 2009, the RO determined that new and material evidence had not been received to reopen the claim of service connection for migraine headaches.  In October 2009, the Veteran filed a notice of disagreement.  

In August 2010 on VA examination, the VA examiner expressed the opinion that it was at least as likely as not that the migraine headaches were caused by or related to the headaches in service.  

While on appeal in a rating decision in January 2011, the RO reopened the claim of service connection for migraine headaches based on new and material evidence, and granted service connection and an initial rating of 30 percent, effective May 18, 2009.  

Private medical records received by VA in October 2010 show that the Veteran was treated occasionally for migraine headaches beginning in March 2003 and up to 2007. 





Analysis

The Veteran seeks an earlier effective date for a grant of service connection for migraine headaches.  The Veteran asserts that the effective date should be effective from the date he filed his initial claim in November 1993. 

Although the Veteran filed his original claim of service connection for headaches within one year after separation from service in November 1993, the claim of service connection for migraine headaches was denied by the RO in an unappealed rating decision in July 1994, which became final.  And as none of the exceptions apply to vitiate the finality of the rating decision such as clear and unmistakable error in the rating decision (38 C.F.R. § 3.105(e)) or that new and material evidence, including service department records, was received within one year of the rating decision in July 1994 (38 C.F.R. § 3.156(b) and (c)), the effective date of the grant of service connection must be determined in relation to the claim to reopen received by VA on May 18, 2009. 

The effective date for an award of compensation based on a claim to reopened shall not be earlier than the date of receipt of claim, which in this case is May 18, 2009.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 

As for whether there was a pending or unadjudicated claim for the same disability between the date of the rating decision by the RO in July 1994 and the date of receipt of the claim to reopen on May 18, 2009, the file contains no correspondence, communication, or action from the Veteran which, even when liberally interpreted, can be construed as a claim, formal or informal, for service connection for migraine headaches.  

The records of a private physician show treatment for migraine headaches since 2003.  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.   38 C.F.R. § 3.157(b)(2).  



As the date of receipt of the records of the private physician was in October 2010, after the assigned effective date of service connection, the evidence is not acceptable as an informal claim before May 18, 2009, under 38 C.F.R. § 3.157(b)(2).

As for VA records, VA outpatient records from 2000 to 2008 show that the Veteran was treated for migraine headaches.  The remaining question is whether any of the VA outpatient records was an informal claim under 38 C.F.R. § 3.157(b)(1).  

Under 38 C.F.R. § 3.157(b)(1), an informal claim to reopen applies only when a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability was not compensable in degree.  In this case, a claim of service connection for migraine had not previously been allowed and such a claim had not previously been denied because the disability was not compensable in degree.  Consequently 38 C.F.R. § 3.157(b)(1) does not apply.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006) ([a VA] medical report may be considered an informal claim to reopen a previous compensation determination when the report relates to a disability for which service connection has previously been established).  

For these reasons, there is no pending or unadjudicated claim of service connection under 38 C.F.R. § 3.155 or 38 C.F.R. § 3.157(b) before May 18, 2009.  Therefore, in accordance with 38 C.F.R. § 3.400(r), the effective date for service connection is the date of receipt of the claim to reopen, that is, May 18, 2009. 


ORDER

An effective date earlier than May 18, 2009, for the grant of service connection for migraine headaches is denied.  





REMAND

On the claims of service connection for a right leg disability, a low back disability, and for a psychiatric disorder, as secondary to the service-connected post-phlebitic syndrome of the left leg, the secondary service connection claims have not been considered in the light of the grant of service connection for post-phlebitic syndrome of the left leg and further procedural due process development is needed before deciding the claims on appeal.  

On the claim for increase for migraine headaches, on VA examination in August 2012, the VA examiner did not specifically address whether the Veteran's service-connected migraine headaches caused severe economic inadaptability, which is the criteria for the next higher rating.  To this extent the examination is inadequate and further development under the duty to assist is needed. 

In a statement in April 2013, the Veteran's attorney raised the claim for a total disability rating for compensation based on individual unemployability.  When the claim is expressly raised, the claim is not a separate claim for benefits, but rather part of the adjudication of a claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  And further procedural due process development is needed. 

Accordingly, the case is REMANDED for the following:  

1.  Ensure VCAA compliance with the duty to notify on the claims of service connection for a right leg disability, a low back disability, and for a psychiatric disorder, as secondary to the service-connected post-phlebitic syndrome of the left leg, and the claim for a total disability rating for compensation based on individual unemployability.




2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf documentation about absenteeism or tardiness or disciplinary action affecting employment due to migraine headaches.

3.  Afford the Veteran a VA examination to determine the level of severity of migraine headaches.  

The VA examiner must specifically address how the headaches affect employment as to absenteeism or tardiness or disciplinary employment actions and whether or not the disability results in economic inadaptability.  

The Veterans' file must be made available to the VA examiner. 

4.  After the development has been completed, including compliance with the VCAA duty to assist as to whether a medical examination or medical opinion is needed to decide the claims of service connection for a right leg disability, a low back disability, and for a psychiatric disorder, as secondary to the service-connected post-phlebitic syndrome of the left leg, and the claim for a total disability rating for compensation based on individual unemployability, adjudicate the claims, including the claim for increase for migraine headaches.

If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


